DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 12, 2021 has been entered.  Claims 1-12 remain pending in the application.  Based on a telephone interview between the examiner and the applicant’s representative dated April 26, 2021, the objections to the drawings and the 112 rejections have been withdrawn by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(1) and (2) as being anticipated by Yamada et al (US 2008/0111397, hereinafter “Yamada”).
Regarding claim 1, Yamada discloses a vehicle (10; Fig. 1, Paragraph 31), comprising: a structural underbody hold-down panel (23; Fig. 2); a structural floor panel (22; Fig. 3, Paragraph 31) disposed on wherein an underbody end of the structural panel joining part (32/33 Figs. 2-6; Paragraph 38, 48) is stacked between the underbody hold-down panel (23) and the floor panel (22) and coupled thereto via a row of three-sheet thickness 3T spot welds (Paragraphs 15-18).   Furthermore, it would be obvious to stack the underbody hold-down panel in between with on top of or the bottom of and to weld the underbody hold-down panel to each corresponding assembly component and connect to each other for strength and improved durability of the vehicle.
Regarding claim 2, Yamada discloses the vehicle of claim 1, wherein the structural panel joining part comprises: an interior surface (32/33; Fig. 3-5, Paragraph 38) and an opposite exterior surface (32d/33d; Fig. 2, Paragraph 56); a main body panel(32/33; Fig. 6); the underbody end (32d/33d; Fig. 2);  Page 16 of 20Attorney Ref. 710870US1 a dash flange (32a/32c and 33a/33c; Fig. 6, Paragraphs 50, 55) extending from the main body panel; and a side flange (32b; Fig. 4-5) extending from the main body panel, wherein the main body panel extends between the underbody end, the dash flange and the side flange (Figs. 4 and 6) and is positioned at acute angles relative to each of the dash panel and the cowl side panel (Figs. 4 and 6).
Regarding claim 3, Yamada discloses the vehicle of claim 2, wherein the main body panel is generally triangular (see Figure 3 of Yamada) and configured to extend across the corner opening 
Regarding claim 4, Yamada discloses the vehicle of claim 2, wherein: the interior surface of the underbody end (32d/33d; Fig. 2) is coupled (see Figs. 2-3) to the floor panel (22); the exterior surface of the underbody end (32d/33d; Fig. 3, Paragraph 31) is coupled to the underbody hold-down panel (23; Fig. 2); the exterior surface of the dash flange (32a/32c and 33a/33c; Fig. 6, Paragraphs 50, 55) is coupled (Figure 6) to the dash panel (20); and the exterior surface of the side flange is coupled to the cowl side panel (26/27).
Regarding claim 5, Yamada discloses the vehicle of claim 2, wherein the underbody end (32d/33d; Fig. 2) is further coupled to the floor panel (22; Fig. 3, Paragraph 31) via a row of two-sheet thickness 2T spot welds (Paragraph 78-81).
Regarding claim 6, the vehicle of claim 5, wherein the row of 2T spot welds are arranged inboard of the 3T spot welds closer to the main body panel (32, 33) (Paragraph 5, 15, 18, 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mildner (US 2012/0043785).
Regarding claim 9, Yamada discloses the vehicle (10; Fig. 1, Paragraph 31) and the structural joining part (32/33 Figs. 2-6; Paragraph 38, 48) of claim 2.  However, Yamada fails to disclose wherein the structural joining part further comprises a directional stiffening bead formed in the main body panel, the directional stiffening bead defining a depression in the main body panel defined at least partially by a bottom wall, an upper wall, a lower wall, and first and second end walls.
In claim 9, Mildner teaches wherein the structural joining part (16) further comprises a directional stiffening bead (top cross-car/ y directional bead on 16; Fig. 2; Paragraphs 14-15) formed in the main body panel, the directional stiffening bead defining a depression (in between the top bead and bottom bead of 16; Fig. 2) in the main body panel (16) defined at least partially by a bottom wall (32; Fig. 2 and Fig. A below), an upper wall (top wall of the top bead; Fig. 2, also see labeled Fig. A below), a lower wall (bottom wall of the top bead; Fig. 2 and Fig. A below), and first and second end walls (30, 34; Fig. 2 and Fig. A below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural joining part to have a directional stiffening bead.  Doing so, allows for structure-reinforcing means in the structural joining part (Paragraph 2, 13-14).
Regarding claim 10, Yamada discloses the vehicle of claim 9 and the structural joining part.  However, Yamada fails to disclose wherein the structural joining part further comprises a second directional stiffening bead formed in the main body panel.  
In claim 10, Mildner teaches wherein the structural joining part further comprises a second directional stiffening bead (bottom cross-car/ y directional bead on 16; Fig. 2 and labeled Fig. 2 below; Paragraphs 14-15) formed in the main body panel (16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural joining part to have a second directional stiffening 
Regarding claim 11, Yamada discloses the vehicle of claim 10.  However, Yamada fails to disclose wherein the first and second directional stiffening beads extend from the side flange toward the dash flange.
In claim 11, Mildner teaches wherein the first and second directional stiffening beads (top and bottom cross-car/ y directional bead on 16; Fig. 2 and labeled Figure below; Paragraphs 14-15) extend from the side flange (34, Fig. 2 in Mildner) toward the dash flange (30; Fig. 2 in Mildner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural joining part where the directional stiffening beads extend from the side flange to the dash flange.  Doing so, allows for structure-reinforcing means in the structural joining part extending in a horizontal pattern to increase structural and torsional stiffness, and improved crash behavior by reducing the possibility of front wall intrusion of the passenger compartment (Paragraph 9).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mildner (US 2012/0043785) and further in view of Izutsu et al. (US20190084514, hereinafter “Izutsu”)
Regarding claim 7
In claim 7, Mildner teaches the dash flange (130) is coupled to the dash panel (12) via a row of spot welds (36; Fig. 2, Paragraph 44).  
Also in claim 7, Izutsu teaches the dash flange (60; Fig. 3) is coupled to the dash panel (13; Fig. 3) (and other vehicle components) via rows of spot welds (61/62/WL/63b; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dash flange coupled to the dash panel via a row of spot welds.  Doing so, allows for the vehicle body components to be connected to one another (Mildner, Paragraph 28 or Izutsu, Paragraphs 8, 46) and with a common attachment type scheme.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Izutsu et al (US20190084514, hereinafter “Izutsu”) and further in view of Young et al. (US 9266567, hereinafter “Young”).
Regarding claim 8, Yamada discloses the vehicle (10; Fig. 1, Paragraph 31), the side flange, cowl side panel, and spot welds of claim 2.  Also, please note that the spot welds, whether in one row or two, is an obvious duplication of parts to increase the strength of the vehicle.  However, Yamada fails to disclose wherein the side flange is coupled to the cowl side panel with advanced impact structural adhesive.
In claim 8, Young teaches wherein multiple vehicle components in the area of the dash, cowl side, and floor panel can be coupled together with advanced impact structural adhesive (Column 6, lines 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle to use advanced impact structural adhesive to couple the side flange to the cowl side.  Doing so, offers a variety of attachment options and joining techniques without limitations during manufacturing (Young, Column 9, lines 15-20).  Also, the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mildner and Izutsu and further in view of Young.
Regarding claim 12, Yamada discloses the vehicle of claim 2 wherein: the interior surface of the underbody end (32d/33d; Fig. 2) is coupled (Fig. 4-5) to a lower side of the floor panel (22/22a; Fig. 4-5, Paragraphs 80-81) via a row of first two sheet-thickness 2T spot welds (Paragraphs 80-81); the interior surface of the underbody end is coupled to the lower side of the floor panel (22; Figs. 2-3), and the exterior surface of the underbody end (32d/33d; Fig. 2) is coupled to an upper side of the underbody hold-down panel (23; Fig. 2) via the 3T spot welds; the exterior surface of the side flange (32b/33b; Fig. 6, Paragraphs 50, 53) is coupled to the cowl side panel via (i) rows of respective third and fourth 2T spot welds (26/27; Fig. 4, Paragraph 36, multiple rows of spot welds are an obvious duplication of parts to increase the strength of the vehicle); and the interior surface of the dash flange (32a32c and 33a/33c; Fig. 6, Paragraphs 50, 55) is coupled to the lower side of the floor panel , and the exterior surface of the dash flange (32a32c and 33a/33c; Fig. 6, Paragraphs 50, 55) is coupled to the dash panel (20; Figs. 2-3, Paragraph 31) via a second 3T weld (multiple spot welds are an obvious duplication of parts to increase the strength of the vehicle).
However, Yamada fails to disclose the exterior surface of the dash flange is coupled to the dash panel via a row of second 2T spot welds (the spot welds, whether in one row or two, is an obvious duplication of parts to increase the strength of the vehicle); and the exterior surface of the side flange is coupled to the cowl side panel via an advanced impact structural adhesive.
In claim 12
In claim 12, Izutsu reinforces the teachings of Yamada and Mildner where the interior surface of the underbody end is coupled to a lower side of the floor panel via a row of first two sheet-thickness 2T spot welds (Fig. 2, Paragraph 75); the interior surface of the underbody end is coupled to the lower side of the floor panel (80/12, Fig. 2), and the exterior surface of the underbody end (80; Figs. 2-3) is coupled to an upper side of the underbody hold-down panel (Fig. 3, Paragraphs 75, 80-83) via the 3T spot welds (PWL, Fig. 3, Paragraph 82); the exterior surface of the dash flange (12; Paragraph 22) is coupled to the dash panel (10; Paragraph 22) via a row of second 2T spot welds (Paragraphs 22-25); the exterior surface of the side flange (63a; Fig. 3) is coupled to the cowl side panel (40; Fig. 3) via (I) rows of respective third and fourth 2T spot welds (see the welds on 63a and 63b as being 3 and 4 piece joints which includes a 2 piece joint (2T weld); Fig. 3) and (ii) an advanced impact structural adhesive; and the interior surface of the dash flange is coupled to the lower side of the floor panel, and the exterior surface of the dash flange is coupled to the dash panel (70; Fig. 3, Paragraph 63) via a second 3T weld.
However Mildner and Izutsu fail to teach the exterior surface of the side flange is coupled to the cowl side panel via an advanced impact structural adhesive.
In claim 12, Young teaches using advanced impact structural adhesive (Column 6, lines 20-33) to couple vehicle parts such as the side flange of a structural panel to the cowl side panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle to use spot welding techniques and advanced impact structural adhesive to couple the side flange to the cowl side.  Doing so, offers a variety of attachment options and joining techniques without limitations during manufacturing (Young, Column 9, lines 15-20).

Response to Amendment
Applicant’s arguments filed May 12, 2021 have been fully considered, but they are not persuasive.
In response to the uni-body structure v. body-on-frame structure and that Yamada does not provide a structural panel joining part to provide structural reinforcement during small overlap rigid barrier impacts should not matter.  The fact that Yamada chose to make the same change albeit for a different reason/motivation to make the change.  Yamada still provides a structural panel as recited in claim 1.  Also, the structural joint part (32, 33; Fig. 2) is clearly not part of the dash panel as it is riveted together temporarily and later on welded together to other components at a later stage in body assembly process.  Paragraph 91 also states that the rivets are used as an example of a fastening method and is not limited to only the rivets and therefore leaves open the possibility of spot welding. 
Yamada shows that there is a three sheet stack for a 3T spot weld as shown in a combination of  Figures 2 and 4.  It would be an obvious expedient for a person skilled in the art to attach (via weld) the combination of panels so that they do not vibrate or resonate while driving down the road.
For claims 7-8 and 12, Izutsu has been introduced to further reinforce and support the teachings of Yamada and Mildner.
Claim 9 is further supported by Nakagami et al. (JP2005193843A, hereinafter “Nakagami”) as listed under the prior art made of record and not relied upon but considered pertinent to applicant’s disclosure under the Conclusion of the Non-Final Office Action dated February 16, 2021 and shown in the Figure B below.

    PNG
    media_image1.png
    631
    983
    media_image1.png
    Greyscale

Figure A (from Mildner)


    PNG
    media_image2.png
    667
    948
    media_image2.png
    Greyscale


Figure B (from Nakagami)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kijima (US4892350) teaches a bulkhead (dash panel) attached to the floor pan, torque box, and a reinforcement plate
Dipling et al.  (EP1116641A2) teaches a reinforcement plate extending horizontally under the floor pan.
Sato (US6688676) teaches a vehicle structure with load transmission elements.
Pencak et al. (US8469442) teaches a vehicle front body structure including an A-pillar support portion, a dash wall, a front structural support portion, a lateral structural support portion and a reinforcing bracket. 
Matsuoka et al. (US20130200650) teaches a reinforcing member at the corner of the dash panel, side sill/hinge pillar, and floor pan.
Ozawa (US9487236 teaches a vehicle body front section structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612